PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/295,878
Filing Date: 7 Mar 2019
Appellant(s): GAMBRO LUNDIA AB



__________________
KEVIN W. RAASCH
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16 MAY 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 48, 50-53, 55, 56, and 63 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by BENE et al. (US PGPub 2006/0157413 A1).
Regarding Claim 48, BENE discloses a control apparatus and a method for a blood treatment hemodialysis apparatus (p0001). Hemodialysis apparatus 1 comprises a programmable controller 2 and a hemodialyzer 3 with a first/blood compartment 4 and a second/dialysate compartment 5 divided by a semi-permeable membrane 6 (i.e., a filtration unit having a primary chamber and a secondary chamber separated by a semipermeable membrane); a blood pump 7 pumps blood from a patient along arterial line 8 through hemodialyzer 3 and back to the patient via venous line 9 (i.e., a blood withdrawal line connected to an inlet of the primary chamber and a blood return line connected to an outlet of the primary chamber, said blood lines being designed to be connected to a patient cardiovascular system; a blood pump for controlling the flow of blood through the blood lines; p0059; FIG. 1).
	Dialysate from a source 16 is conveyed to and from the dialysate compartment 5 via inlet line 11 and outlet line 12 by ultrafiltration pump 13 (i.e., an effluent fluid line connected to an outlet of the secondary chamber; an ultrafiltration actuator connected to the effluent fluid line and configured to cause a transfer of fluid from the primary to the secondary chamber); flow meters 14 and 15 measure the flow rate of fresh dialysis liquid in line 11 and of used liquid flow rate in line 12, respectively (p0060; FIG. 1). Flow meters 14 and 15 are connected to controller 2 such that the controller acts on the ultrafiltration pump to ensure flow balance between flow meters 14 and 15, i.e., the pump flow rate defines the weight loss rate from the blood passing through compartment 4 (i.e., a control unit configured to control the ultrafiltration actuator based on a set value for patient fluid removal rate; p0060; FIG. 1); further, the controller calculates dialysance D/clearance K of the apparatus and weight loss (which determine the fluid removal rate UF) after an elapsed time interval Ti (i.e., said set value being a setting imposed on the ultrafiltration actuator defining a rate of fluid removal from a patient; p0071-0079, p0092).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

BENE also discloses that these measurements and calculations are only made during effective treatment times while blood and dialysate are flowing through the hemodialyzer, i.e., the controller is programmed to initiate measurements only when the ultrafiltration pump is operating (i.e., wherein the control unit is further configured to determine when the ultrafiltration actuator is operated or when the ultrafiltration actuator is not operated; p0178). The clearance or dialysance is calculated at regular time intervals (i.e., a control unit is further configured to execute at two or more check points during patient treatment a control procedure comprising receiving check information for a selected check point of the two or more check points, the check information selected from an effective time portion of a time period preceding the selected check point during which said ultrafiltration actuator is operated; p0176), and the controller regularly recalculates the total treatment time or remaining treatment time at regular intervals to achieve a prescribed dialysis dosage KTp (i.e., calculating an updated set value for said patient fluid removal rate as a function of said set value for the patient fluid removal rate and of said check information; p0138; p0176). BENE further discloses in p0013 that “the effective treatment time is the time during which… transfer of blood solutes across a semi-permeable membrane of a hemodialyser takes place” (i.e., wherein the effective time portion is calculated by reducing the duration of the time period between a preceding check point and the selected check point by the down time during the time period during which said ultrafiltration actuator is not operated).
It is recognized that the limitations beginning with (1) “a control unit configured to control the ultrafiltration actuator…”, (2) “the control unit is further configured to determine when the ultrafiltration actuator is operated or… not operated”, and (3) “the control unit is further configured to execute at two or more check points… a control procedure” are functional language because they describe how the control unit is used to control the dialysis machine. Features of an apparatus or system may be recited either structurally or functionally (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II, §2173.05(g)). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus (In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011)). The burden then shifts to appellant to establish that the prior art does not possess the characteristic relied on (In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971); "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the appellant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").
The Examiner has evaluated whether such functional limitations have patentable weight – they do not.
The first (1) limitation requires the control unit to operate based on applying “a set value for patient fluid removal rate” to the ultrafiltration actuator to define the rate at which blood is withdrawn from a patient. However, such a limitation does not add any significant structural or functional limitation beyond what is expected for a pump in a typical dialysis machine – i.e., pump flow rates can be decreased or increased accordingly to meet patient needs. Because BENE similarly teaches a controller and an ultrafiltration pump as described earlier, and even further, teaches that the use of the controller is to operate the pump to ensure a proper flow balance, this first (1) limitation is not only inherent, but explicitly taught by the prior art. Therefore, this functional limitation is an inherent characteristic of the prior art and is anticipated by the prior art.
The second (2) limitation requires the control unit to determine when the ultrafiltration actuator is operating or not. Similarly, this limitation does not add any significant structural or functional limitations beyond what is expected for a pump in a typical dialysis machine – i.e., in the operation of a dialysis machine, it is critical to keep track of fluid flow rates such that a total volume of dialyzed fluid can be recorded to determine the duration of a dialysis treatment; by recording when a pump is operating or not (i.e., determining the effective uptime portion and the effective downtime portion), such a calculation can be made. Again, BENE discloses such a function in their dialysis machine. Measurements and calculations are only made during effective treatment times while blood and dialysate are flowing through the hemodialyzer, i.e., the controller is programmed to initiate measurements only when the ultrafiltration pump is operating (p0178). Thus, this second (2) limitation is not only inherent, but explicitly taught by the prior art. Therefore, this functional limitation is an inherent characteristic of the prior art and is anticipated by the prior art.
Finally, the third (3) limitation requires that the controller periodically (at “two or more check points”) check for updates to the effective uptime and effective downtime portions for the ultrafiltration actuator and subsequently recalculate a blood withdrawal rate from the patient to account for any changes. As before, such a limitation does not add any significant structural or functional limitation beyond what is expected for a pump in a typical dialysis machine. As indicated above, BENE already discloses making measurements during “effective treatment times”, i.e., when the pump is operating; inherently, the other times the pump is not operating are considered downtime portions. BENE further discloses making measurements at intervals of every 15 minutes (p0081) indicating “two or more check points” as claimed. Finally, BENE discloses the controller regularly recalculates the total treatment time or remaining treatment time at regular intervals to achieve a prescribed dialysis dosage (p0138; p0176). Thus, this third (3) limitation is not only inherent, but explicitly taught by the prior art. Therefore, this functional limitation is an inherent characteristic of the prior art and is anticipated by the prior art.
	Overall, BENE’s taught system performs in the same or substantially similar way, i.e., it takes values of various parameters to determine subsequent control operations of the dialysis apparatus. Thus, it is considered that BENE inherently performs the claimed functional limitations of the invention. Therefore, the prior art does possess the characteristics relied upon by the Appellant, and the claimed functional limitation is an inherent feature of the claimed invention.
Regarding Claim 50, BENE discloses the apparatus of Claim 48. BENE further discloses that the controller regularly recalculates the total treatment time or remaining treatment time at regular intervals to achieve a prescribed dialysis dosage KTp (p0138; p0176). As taught earlier, BENE discloses the controller is programmed for controlling the fluid removal rate as a function of the estimated remaining treatment procedure time by setting the fluid removal rate UF for a time interval Ti equal to a prescribed total weight loss WLp less the measured weight loss WLTi for the time interval Ti divided by remaining treatment time (p0092).
Regarding Claim 51, BENE discloses the apparatus of Claim 48. BENE further discloses the clearance or dialysance is calculated at regular time intervals (i.e., a plurality of check points, said plurality of check points comprising check points at regular intervals or periodic check points; p0176).
Regarding Claim 52, BENE discloses the apparatus of Claim 48. BENE further discloses the controller determines the total weight loss WLTi achieved by an interval time Ti (i.e., the fluid volume removed from the patient over the time period preceding a check point), sets the fluid removal rate UF to achieve the prescribed total weight loss WLp (i.e., determining a value of fluid to be removed from the patient over a time period following the check point in order to achieve the set value for fluid removal rate; calculating the updated value for said fluid removal rate; p0089, p0092).
Regarding Claims 53 and 55, BENE discloses the apparatus of Claims 52 and 48, resepctively. BENE further discloses a set fluid removal rate UFTi at time Ti equal to the difference between the prescribed total weight loss WLp (i.e., (Tretro + Tprosp)·Qpfr_set; ΔT·Qpfr_set) and the measured weight loss WLTi at time Ti (i.e., Vpfr_removed; Vpfr(0)) divided by the remaining treatment time Ttr (i.e., Tprosp; (T00 + (k+1)·ΔT) – Ti) (p0092).
Regarding Claim 56, BENE discloses the apparatus of Claim 48. BENE further discloses that effective treatment times are durations during which blood and dialysate are flowing through the hemodialyzer (i.e., determining an effective portion of the time period following the check point during which the ultrafiltration actuator will be pulling fluid from the primary into the secondary chamber); BENE teaches that the previously mentioned calculations are made only during these effective treatment times (i.e., calculating the updated value for said fluid removal rate using said effective portion in place of the duration of the time period following the check point; p0178).
Regarding Claim 63, as applied to the rejection of Claim 48, BENE further discloses safety measures for preventing the treatment time or fluid removal from falling outside of prescribed ranges (i.e., wherein the control procedure comprises executing one or more of the following safety checks: comparing an absolute difference between the updated set value and the set value for the patient fluid removal rate with a second boundary condition; wherein the control procedure comprises verifying that a prefixed number of said safety checks is positively passed before using the updated set value for controlling the ultrafiltration actuator; p0034).

Claim 61 is rejected and Claim 63 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BENE et al. (US PGPub 2006/0157413 A1), as applied to Claim 48, and further in view of FAVRE (WO 98/50091 A1; English machine translation referenced).
	Regarding Claim 61, BENE discloses the apparatus of Claim 48. BENE is deficient in disclosing a user interface.
	FAVRE teaches a device for controlling a blood treatment device of similar construction (pg. 3, lines 2-3, pg. 7, lines 24-end), including primary and secondary chambers of a hemodialysis device (p7/27-29), an effluent line with ultrafiltrate pump (p7/30-31), and control means for adjusting flow rates in the effluent line (p8/6-7, 26-32, p5/30-32). FAVRE further teaches a user can enter a fluid removal rate (Claim 61) or validate an inputted value via a keyboard 14 (i.e., requesting a user, via a user interface, to confirm that the updated set value for said fluid removal rate is acceptable; see FIGURE; p8/bottom). FAVRE also discloses comparing the user-entered flow to a predetermined maximum range (i.e., comparing the updated set value for said fluid removal rate against a maximum threshold value; p8/last two lines-p9/7). Such a functionality would have been obvious to include to one of ordinary skill in the art because it would allow for patient-specific adjustments in hemodialysis treatment. Thus, at the time of the invention, one of ordinary skill in the art would have found it obvious to include a user interface as taught by FAVRE in the extracorporeal blood treatment apparatus taught by BENE.
Regarding Claim 63, BENE discloses the apparatus of Claim 48. BENE further discloses safety measures for preventing the treatment time or fluid removal from falling outside of prescribed ranges (p0034). However, BENE is deficient in disclosing the claimed method steps of the control procedure with respect to safety checks.
	FAVRE teaches a device for controlling a blood treatment device of similar construction (pg. 3, lines 2-3, pg. 7, lines 24-end), including primary and secondary chambers of a hemodialysis device (p7/27-29), an effluent line with ultrafiltrate pump (p7/30-31), and control means for adjusting flow rates in the effluent line (p8/6-7, 26-32, p5/30-32). FAVRE further teaches a process wherein the controller checks whether an updated fluid removal rate is within safe boundary conditions (Claim 63) and further discloses a comparison of fluid flow rate values against set parameters and boundary conditions (p6/47-p7/5). Such a functionality would have been obvious to include to one of ordinary skill in the art because it would advantageously provide for the safety of a patient being treated. Thus, at the time of the invention, one of ordinary skill in the art would have found it obvious to include a user interface as taught by FAVRE in the extracorporeal blood treatment apparatus taught by BENE.

(2) Response to Argument
In the Appeal Brief filed 16 May 2022, Appellant initially argues that BENE does not support the anticipation rejection because the system of BENE is “designed for use in chronic care while the Claim 48 systems are designed for use in acute care”; Appellant continues, stating that such a different intended use results “in real patentable differences in the configurations of the control units used to operate the different systems” (pg. 12, par. 3). However, Appellant confusingly states that “chronic treatments last for a limited time (3 to 5 hours)” (par. 3) and that acute patients “need relatively long treatment sessions, typically lasting several days” (par. 4). Appellant concludes, stating that the present invention changes control settings for ultrafiltration to provide “the patient with a controlled consistent fluid removal rate across long treatments” (pg. 13, par. 1). 
The Examiner respectfully disagrees.
First, Appellant is confusingly defining “acute care” and “chronic care”, seemingly associating “acute care” with long-term treatments and “chronic care” with relatively shorter treatments. Because Appellant has not defined “acute care” or “chronic care”, the Examiner relies on the commonly accepted definition of “acute care” by Merriam-Webster: “providing or concerned with short-term usually immediate medical care (as for serious illness or traumatic injury)” (emphases added), and “chronic care” also by Merriam-Webster: “providing or concerned with long-term medical care lasting usually more than 90 days especially for individuals with chronic physical or mental impairment” (emphases added). Therefore, the basis of Appellant’s argument is misplaced.
If Appellant is indeed arguing that BENE teaches chronic care, the Examiner notes that BENE FIG. 8 indicates a maximum dialysis time of 4 hours and 15 minutes, which when compared with Appellant’s argued treatments “lasting several days” and when considering the commonly accepted definition of “acute care”, would definitively be considered “acute care”. Therefore, the BENE system, much like Appellant’s Claim 48 system, is designed for use in acute care.
However, if Appellant is arguing that regardless of whatever definition of “acute care” and “chronic care” is used, alternative or otherwise, the system of BENE is designed for a different treatment duration than that of the claimed system that manifests as “real patentable differences” in the control unit configuration, the Examiner disagrees. As noted in the prior art rejection of Claim 48, the Examiner has shown that such control unit configurations are functional limitations that are inherent characteristics of the prior art and therefore are prima facie anticipated by the prior art. The lack of sufficient detail or limitations that could further differentiate the configuration of the control unit from that of the controller of BENE are simply not claimed. 
Along these lines, Appellant argues that the Claim 48 system functions by “look[ing] backward first and looks for the past status of an ultrafiltration actuator before calculating any parameters for future operations” whereas the BENE system do not look backward at all and “totally ignores whether the ultrafiltration actuator was on/off” (pg. 13, par. 3).
The Examiner respectfully disagrees. Appellant has completely misinterpreted BENE. BENE explicitly discloses monitoring the “effective treatment times” of the ultrafiltration pump and further discloses making measurements during “effective treatment times” (inherently, the other times the pump is not operating are considered downtime portions). BENE further discloses making measurements at intervals of every 15 minutes (p0081) indicating “two or more check points” as claimed. Thus, each time the controller of BENE makes a measurement, it is already considering the past operating status profile of the pump, as is the case for Appellant’s claimed system. BENE discloses the controller regularly recalculates the total treatment time or remaining treatment time at regular intervals to achieve a prescribed dialysis dosage (p0138; p0176), i.e., by updating the total treatment time, BENE is accounting for the times when the pump is operating and when the pump is off. The end effect of such a disclosed system is to achieve a prescribed dialysis dosage, which is a similar if not the same desired effect of the claimed invention, i.e., to ensure that the “patient fluid removal rate” is the same as the filtration rate. Both the BENE prior art system and the claimed system utilize knowledge of their respective pump uptimes and downtimes to calculate total fluid flux across a dialyzer so that their respective control units can adjust for any deviations from a desired fluid removal rate or dialysis dosage. 
Appellant further makes arguments stating that BENE’s “integrative measurements” are not the same as the claimed “measuring a specific portion of past time for a past value” (pg. 14, par. 2). The Examiner disagrees. Appellant is confused because this is the very definition of “integrative measurements”, i.e., the summation of values over discrete blocks of time is “integration”. In BENE’s system, flow rate measurements (past values) are taken every 15 minutes (i.e., a specific portion of past time) from which a volumetric value is calculated.
In the §A-§C arguments presented by Appellant, the Examiner has already shown that the limitations argued are functional limitations that are not only inherent but explicitly taught by BENE and therefore, are prima facie anticipated by BENE. However, the Examiner will still address these arguments.
In §A of Appellant’s brief (pg. 14-17), Appellant argues that the Examiner failed to establish anticipation of Claim 48 under pre-AIA  35 USC 102(b) over BENE. Appellant notes the Examiner made a “clear error” in asserting that the effective treatment time of BENE is the same as the claimed “effective time portion”. Appellant continues, stating that BENE defines “effective treatment time” as the time during which there is an exchange of ions across the dialysis membrane and is not associated with ultrafiltration pump operation.
The Examiner respectfully disagrees.
In the operation of a dialysis unit, or of any cross-flow membrane (contrasted with dead-end filtration), there must be a fluid flow on both sides of the membrane in order for dialysate and ions to cross. This fluid flow is induced by a pressure differential across the membrane, which in turn is brought upon by pumps causing fluid to flow past the sides of the membrane. Appellant’s argument that BENE only teaches “effective treatment time” to be the exchange of ions across the membrane fails to grasp the underpinnings of basic fluid dynamics. If fluid is motionless on either side of the membrane, no pressure differential is achieved and no effective filtration will occur, i.e., no exchange of ions will occur. Pump uptime operation is inherent in BENE’s “effective treatment time”, otherwise there would be no treatment.
In §B of Appellant’s brief (pg. 18-24), Appellant seemingly argues that BENE fails to disclose the limitation that the control unit is configured to execute a control procedure at two or more checkpoints. Appellant makes two key points: (1) BENE discloses a controller that receives measured information at discrete time points which are then used to calculate achieved dialysis dosage (pg. 19, par. 1-2), and (2) BENE “does not need to know when the ultrafiltration pump is on or off, because BENE is concerned with the integrated values for dialysis dosage…” (pg. 21). Appellant concludes: “Bene instead merely measures elapsed or integrative effective treatment time” (pg. 22, par. 1; emphases original), which is differentiated from the claimed system that calculates “effective time portion” by reducing treatment duration by actuator downtime. Thus, Appellant argues, BENE does not disclose the claimed control unit configured to execute at two or more checkpoints the claimed control procedure.
The Examiner respectfully disagrees.
The issue regarding BENE’s “effective treatment time” and Appellant’s “effective time portion” have already been addressed, but the Examiner will summarize in the context of this argument. Appellant calculates “effective time portion” by reducing the total treatment duration by the “down time” period of the actuator. BENE determines “effective treatment time” by when dialysis is occurring across the membrane (which inherently implies the pumps are operating). There is no functional difference between these two methods of control because the end result is the same: both the prior art and the claimed invention are considering the period of time the pumps are running. Is Appellant arguing that such a distinction is of significant value and would result in a wholly unexpected result? That a simple mathematical equation is beyond the capabilities of one of ordinary skill in the art? If Appellant is indeed arguing such a significance, they are welcome to submit evidence that such a calculation would yield unexpected results or have such criticality. Appellant has not provided such evidence. The Examiner maintains the prima facie anticipation of this limitation by BENE.
Appellant further argues the Examiner made an improper argument based on inherency (pg. 23-24), citing “clear error”. Appellant states that the standards for a rejection based on inherency have not been met. The Examiner disagrees. The standards for inherency have been met in the prior art rejections. Furthermore, Appellant is claiming a “black box” effect, broadly claiming a generic controller capable of receiving data and making calculations. All generic controllers are capable of performing such tasks, indeed, even the controller disclosed by BENE as summarized in the prior art rejections.
In §C of Appellant’s brief (pg. 25), no new arguments are presented that have not been addressed above.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Ryan B Huang/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        
Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777   

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.